Murphy, P. J.,
dissents in a memorandum as follows: The Trial Justice propounded approximately 1,300 questions, which figure represents approximately 40% of all questions asked during the trial. In view of the language difficulties experienced by certain witnesses, some participation on his part was justified in order to clarify matters for the jury. However, the Trial Justice exceeded the bounds of proper intervention in this proceeding by usurping the authority of both the prosecutor, and defense counsel to determine the content, course and manner of their presentations. (People v Mees, 47 NY2d 997, 998; People v Brown, 53 AD2d 867.) Furthermore, the interruptions often tended to bolster the prosecution’s case and to rehabilitate its witnesses. (People v Richards, 48 AD2d 792.) In this case involving close issues of alibi and identification, the defendant was denied a fair and impartial trial by the nature and extent of the Trial Justice’s unwarranted intrusions (People v Ellis, 62 AD2d 469). For that reason, the judgment of the Supreme Court, New York County, rendered July 26, 1976, convicting defendant of murder in the second degree and sentencing him to an indeterminate sentence of 15 years to life should be reversed, on the law, and a new trial should be ordered.